         Case 3:20-cv-01438-KAD Document 1 Filed 09/23/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

DEBORAH LAUFER, Individually,            :
                                         :
             Plaintiff,                  :
                                         :
v.                                       :              Case No.
                                         :
HARBOR HILL MARINA INC, A Domestic :
Corporation D/B/A INN AT HARBOR HILL :
MARINA,                                  :
                                         :
             Defendant.
________________________________________

                                         COMPLAINT
                                  (Injunctive Relief Demanded)

       Plaintiff, DEBORAH LAUFER, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

HARBOR HILL MARINA INC, A Domestic Corporation doing business as INN AT HARBOR

HILL MARINA, (sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s fees,

litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181

et seq. (“ADA”).

1.             Plaintiff is a resident of Florida, is sui juris, and qualifies as an individual with

               disabilities as defined by the ADA. Plaintiff is unable to engage in the major life

               activity of walking more than a few steps without assistive devices. Instead, Plaintiff

               is bound to ambulate in a wheelchair or with a cane or other support and has limited

               use of her hands. She is unable to tightly grasp, pinch and twist of the wrist to

               operate. Plaintiff is also vision impaired. When ambulating beyond the comfort of her

               own home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible
     Case 3:20-cv-01438-KAD Document 1 Filed 09/23/20 Page 2 of 12




         handicap parking spaces located closet to the entrances of a facility. The handicap

         and access aisles must be of sufficient width so that she can embark and disembark

         from a ramp into her vehicle. Routes connecting the handicap spaces and all features,

         goods and services of a facility must be level, properly sloped, sufficiently wide and

         without cracks, holes or other hazards that can pose a danger of tipping, catching

         wheels or falling. These areas must be free of obstructions or unsecured carpeting

         that make passage either more difficult or impossible. Amenities must be sufficiently

         lowered so that Plaintiff can reach them. She has difficulty operating door knobs,

         sink faucets, or other operating mechanisms that tight grasping, twisting of the wrist

         or pinching. She is hesitant to use sinks that have unwrapped pipes, as such pose a

         danger of scraping or burning her legs. Sinks must be at the proper height so that she

         can put her legs underneath to wash her hands. She requires grab bars both behind

         and beside a commode so that she can safely transfer and she has difficulty reaching

         the flush control if it is on the wrong side. She has difficulty getting through

         doorways if they lack the proper clearance.

2.       Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

         "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

         determining whether places of public accommodation and their websites are in

         compliance with the ADA.

3.       According to the county property records, Defendant owns a place of public

         accommodation as defined by the ADA and the regulations implementing the ADA,

         28 CFR 36.201(a) and 36.104. The place of public accommodation that the


                                           2
     Case 3:20-cv-01438-KAD Document 1 Filed 09/23/20 Page 3 of 12




         Defendant owns is a place of lodging known as INN AT HARBOR HILL MARINA,

         and is located at 60 Grand Street, Niantic, Connecticut 06357 in the County of NEW

         LONDON (hereinafter "Property").

4.       Venue is properly located in this District because the subject Property is located in

         this district.

5.       Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

         original jurisdiction over actions which arise from the Defendant’s violations of Title

         III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

         U.S.C. § 2201 and § 2202.

6.       As the owner of the subject place of lodging, Defendant is required to comply with

         the ADA. As such, Defendant is required to ensure that it's place of lodging is in

         compliance with the standards applicable to places of public accommodation, as set

         forth in the regulations promulgated by the Department Of Justice. Said regulations

         are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act

         Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

         by reference into the ADA. These regulations impose requirements pertaining to

         places of public accommodation, including places of lodging, to ensure that they are

         accessible to disabled individuals.

7.       More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

         requirement:

         Reservations made by places of lodging. A public accommodation that owns,
         leases (or leases to), or operates a place of lodging shall, with respect to



                                           3
      Case 3:20-cv-01438-KAD Document 1 Filed 09/23/20 Page 4 of 12




          reservations made by any means, including by telephone, in-person, or through a
          third party -
                  (i) Modify its policies, practices, or procedures to ensure that individuals
                  with disabilities can make reservations for accessible guest rooms during
                  the same hours and in the same manner as individuals who do not need
                  accessible rooms;
                  (ii) Identify and describe accessible features in the hotels and guest rooms
                  offered through its reservations service in enough detail to reasonably
                  permit individuals with disabilities to assess independently whether a
                  given hotel or guest room meets his or her accessibility needs;
                  (iii) Ensure that accessible guest rooms are held for use by individuals
                  with disabilities until all other guest rooms of that type have been rented
                  and the accessible room requested is the only remaining room of that type;
                  (iv) Reserve, upon request, accessible guest rooms or specific types of
                  guest rooms and ensure that the guest rooms requested are blocked and
                  removed from all reservations systems; and
                  (v) Guarantee that the specific accessible guest room reserved through its
                  reservations service is held for the reserving customer, regardless of
                  whether a specific room is held in response to reservations made by others.

8.        These regulations became effective March 15, 2012.

9.        Defendant, either itself or by and through a third party, accepts reservations for its

          hotel online through one or more websites. The purpose of these websites is so

          that members of the public may reserve guest accommodations and review

          information pertaining to the goods, services, features, facilities, benefits,

          advantages, and accommodations of the Property. As such, these websites are

          subject to the requirements of 28 C.F.R. Section 36.302(e).

10.       Prior to the commencement of this lawsuit, Plaintiff visited the websites for the

          purpose of reviewing and assessing the accessible features at the Property and

          ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and

          her accessibility needs. However, Plaintiff was unable to do so because Defendant

          failed to comply with the requirements set forth in 28 C.F.R. Section 36.302(e).


                                             4
Case 3:20-cv-01438-KAD Document 1 Filed 09/23/20 Page 5 of 12




    As a result, Plaintiff was deprived the same goods, services, features, facilities,

    benefits, advantages, and accommodations of the Property available to the general

    public. Specifically;

    A. The websites located at: https://innharborhill.com/, and

    https://secure.thinkreservations.com/ neither website complied with the

    Regulation because they did not identify accessible rooms, did not allow for

    booking of accessible rooms and provided insufficient information as to whether

    the rooms or features at the hotel are accessible. Hotel amenities, room types and

    amenities are all listed in detail. No information was given about accessibility in

    the hotel.

    B. The website located at: www.expedia.com, did not comply with the

    Regulation because it did not identify accessible rooms, did not allow for booking

    of accessible rooms and provided insufficient information as to whether the rooms

    or features at the hotel are accessible. Hotel amenities, room types and amenities

    are all listed in detail. No information was given about accessibility in the hotel.

    C. The website located at: www.hotels.com, did not comply with the Regulation

    because it did not identify accessible rooms, did not allow for booking of

    accessible rooms and provided insufficient information as to whether the rooms or

    features at the hotel are accessible. Hotel amenities, room types and amenities are

    all listed in detail. No information was given about accessibility in the hotel.

    D. The website located at: www.booking.com, did not comply with the

    Regulation because it did not identify accessible rooms, did not allow for booking


                                      5
Case 3:20-cv-01438-KAD Document 1 Filed 09/23/20 Page 6 of 12




    of accessible rooms and provided insufficient information as to whether the rooms

    or features at the hotel are accessible. Hotel amenities, room types and amenities

    are all listed in detail. No information was given about accessibility in the hotel.

    E. The website located at: www.orbitz.com, did not comply with the Regulation

    because it did not identify accessible rooms, did not allow for booking of

    accessible rooms and provided insufficient information as to whether the rooms or

    features at the hotel are accessible. Hotel amenities, room types and amenities are

    all listed in detail. No information was given about accessibility in the hotel.

    F. The website located at: www.priceline.com, did not comply with the

    Regulation because it did not identify accessible rooms, did not allow for booking

    of accessible rooms and provided insufficient information as to whether the rooms

    or features at the hotel are accessible. Hotel amenities, room types and amenities

    are all listed in detail. No information was given about accessibility in the hotel.

    G. The website located at: www.agoda.com, did not comply with the Regulation

    because it did not identify accessible rooms, did not allow for booking of

    accessible rooms and provided insufficient information as to whether the rooms or

    features at the hotel are accessible. Hotel amenities, room types and amenities are

    all listed in detail. No information was given about accessibility in the hotel.

    H. The website located at: www.trip.com, did not comply with the Regulation

    because it did not identify accessible rooms, did not allow for booking of

    accessible rooms and provided insufficient information as to whether the rooms or

    features at the hotel are accessible. Hotel amenities, room types and amenities are


                                      6
  Case 3:20-cv-01438-KAD Document 1 Filed 09/23/20 Page 7 of 12




      all listed in detail. No information was given about accessibility in the hotel.

      I. The website located at: www.cheaptickets.com, did not comply with the

      Regulation because it did not identify accessible rooms, did not allow for booking

      of accessible rooms and provided insufficient information as to whether the rooms

      or features at the hotel are accessible. Hotel amenities, room types and amenities

      are all listed in detail. No information was given about accessibility in the hotel.

      J. The website located at: www.travelocity.com, did not comply with the

      Regulation because it did not identify accessible rooms, did not allow for booking

      of accessible rooms and provided insufficient information as to whether the rooms

      or features at the hotel are accessible. Hotel amenities, room types and amenities

      are all listed in detail. No information was given about accessibility in the hotel.

11.          In the near future, Plaintiff intends to revisit Defendant's online

             reservations system in order to test it for compliance with 28 C.F.R.

             Section 36.302(e). In this respect, Plaintiff maintains a system to ensure

             that she revisits the online reservations system of every hotel she sues. By

             this system, Plaintiff maintains a list of all hotels she has sued with several

             columns following each. She continually updates this list by, among other

             things, entering the dates she did visit and plans to again visit the hotel's

             online reservations system. With respect to each hotel, she visits the

             online reservations system multiple times prior to the complaint being

             filed, then visits again shortly after the complaint is filed. Once a judgment

             is obtained or settlement agreement reached, she records the date by which


                                        7
  Case 3:20-cv-01438-KAD Document 1 Filed 09/23/20 Page 8 of 12




            the hotel's online reservations system must be compliant and revisits when

            that date arrives.

12.         Plaintiff is continuously aware that the subject websites remain non-

            compliant and that it would be a futile gesture to revisit the websites as

            long as those violations exist unless she is willing to suffer additional

            discrimination.

13.         The violations present at Defendant's websites infringe Plaintiff's right to

            travel free of discrimination and deprive her of the information required to

            make meaningful choices for travel. Plaintiff has suffered, and continues

            to suffer, frustration and humiliation as the result of the discriminatory

            conditions present at Defendant's website. By continuing to operate the

            websites with discriminatory conditions, Defendant contributes to

            Plaintiff's sense of isolation and segregation and deprives Plaintiff the full

            and equal enjoyment of the goods, services, facilities, privileges and/or

            accommodations available to the general public. By encountering the

            discriminatory conditions at Defendant's website, and knowing that it

            would be a futile gesture to return to the websites unless she is willing to

            endure additional discrimination, Plaintiff is deprived of the same

            advantages, privileges, goods, services and benefits readily available to the

            general public. By maintaining a websites with violations, Defendant

            deprives Plaintiff the equality of opportunity offered to the general public.

            Plaintiff has traveled throughout the State of Connecticut on prior


                                       8
  Case 3:20-cv-01438-KAD Document 1 Filed 09/23/20 Page 9 of 12




            occasions and intends to travel throughout the entire State as soon as the

            Covid crisis is over. This includes the area in which Defendant's hotel is

            located. During her visit, Plaintiff will be staying in hotels. As such,

            Plaintiff needs hotel online reservations systems to be compliant with the

            law so that she can compare hotels and their accommodations and select

            hotels which are accessible to her. Defendant's online reservations system

            serves as a gateway to its hotel. Because this online reservations system

            discriminates against Plaintiff, it is thereby more difficult to book a room

            at the hotel or make an informed decision as to whether the facilities at the

            hotel are accessible and Plaintiff is deprived of the information and

            options she requires to make a meaningful choice in planning her

            upcoming travels.

14.         Plaintiff has suffered and will continue to suffer direct and indirect injury

            as a result of the Defendant’s discrimination until the Defendant is

            compelled to modify its websitesto comply with the requirements of the

            ADA and to continually monitor and ensure that the subject websites

            remains in compliance.

15.         Plaintiff has a realistic, credible, existing and continuing threat of

            discrimination from the Defendant’s non-compliance with the ADA with

            respect to these websites. Plaintiff has reasonable grounds to believe that

            she will continue to be subjected to discrimination in violation of the ADA

            by the Defendant.


                                       9
 Case 3:20-cv-01438-KAD Document 1 Filed 09/23/20 Page 10 of 12




16.        The Defendant has discriminated against the Plaintiff by denying her

           access to, and full and equal enjoyment of, the goods, services, facilities,

           privileges, advantages and/or accommodations of the subject website.

17.        The Plaintiff and all others similarly situated will continue to suffer such

           discrimination, injury and damage without the immediate relief provided

           by the ADA as requested herein.

18.        Defendant has discriminated against the Plaintiff by denying her access to

           full and equal enjoyment of the goods, services, facilities, privileges,

           advantages and/or accommodations of its place of public accommodation

           or commercial facility in violation of 42 U.S.C. § 12181 et seq. and 28

           CFR 36.302(e). Furthermore, the Defendant continues to discriminate

           against the Plaintiff, and all those similarly situated by failing to make

           reasonable modifications in policies, practices or procedures, when such

           modifications are necessary to afford all offered goods, services, facilities,

           privileges, advantages or accommodations to individuals with disabilities;

           and by failing to take such efforts that may be necessary to ensure that no

           individual with a disability is excluded, denied services, segregated or

           otherwise treated differently than other individuals because of the absence

           of auxiliary aids and services.

19.        Plaintiff is without adequate remedy at law and is suffering irreparable

           harm. Plaintiff has retained the undersigned counsel and is entitled to

           recover attorney’s fees, costs and litigation expenses from the Defendant


                                     10
 Case 3:20-cv-01438-KAD Document 1 Filed 09/23/20 Page 11 of 12




             pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

20.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to

             grant Plaintiff Injunctive Relief, including an order to require the

             Defendant to alter the subject websites to make them readily accessible

             and useable to the Plaintiff and all other persons with disabilities as

             defined by the ADA and 28 C.F.R. Section 36.302(e); or by closing the

             websitesuntil such time as the Defendant cures its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendant

             at the commencement of the subject lawsuit is in violation of Title III of the

             Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R.

             Section 36.302(e).

      b.     Injunctive relief against the Defendant including an order to revise its

             websites to comply with 28 C.F.R. Section 36.302(e) and to implement a

             policy to monitor and maintain the websitesto ensure that it remains in

             compliance with said requirement.

      c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42

             U.S.C. § 12205.

      d.     Such other relief as the Court deems just and proper, and/or is allowable

             under Title III of the Americans with Disabilities Act.

             Respectfully Submitted,




                                       11
Case 3:20-cv-01438-KAD Document 1 Filed 09/23/20 Page 12 of 12




                                 For the Plaintiff, DEBORAH LAUFER,

                                 By: /s/ L. Kay Wilson
                                 L. Kay Wilson, Esq. (ct16084)

                                 WILSON LAW
                                 2842 Main Street, Ste. 332
                                 Glastonbury, CT 06033
                                 (860)559-3733 (tele/text)
                                 wilson@kaywilsonlaw.com




                            12
